Per curiam.
The defendant was tried for burglary and convicted for theft by taking. His amended motion for new trial was overruled. He appeals solely from the judgment of conviction and sentence. Defendant has not enumerated as error the overruling of his amended motion for new trial. The only enumeration of error is in substance the single special ground contained in the amended motion on charging the jury on the lesser offense of theft by taking. The enumeration of error is without merit because the denial of the amended motion for new trial, unappealed, fixed as the law of the case all issues embraced in the motion. Hill v. Willis, 224 Ga. 263, 268 (161 SE2d 281); Bryan v. State, 224 Ga. 389, 390 (162 SE2d 349); Tiller v. State, 224 Ga. 645 (164 SE2d 137).

Judgment affirmed.


Bell, C. J., Pannell and Deen, JJ., concur.